ICJ_161_MaritimeDelimitation-IndianOcean_SOM_KEN_2015-10-09_ORD_01_NA_00_FR.txt.                       INTERNATIONAL COURT OF JUSTICE


                        REPORTS OF JUDGMENTS,
                     ADVISORY OPINIONS AND ORDERS


                    MARITIME DELIMITATION
                     IN THE INDIAN OCEAN
                          (SOMALIA v. KENYA)


                        ORDER OF 9 OCTOBER 2015




                             2015
                      COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                    DÉLIMITATION MARITIME
                     DANS L’OCÉAN INDIEN
                           (SOMALIE c. KENYA)


                     ORDONNANCE DU 9 OCTOBRE 2015




2 CIJ1086.indb 1                                       10/05/16 16:48

                                              Official citation :
                                  Maritime Delimitation in the Indian Ocean
                                (Somalia v. Kenya), Order of 9 October 2015,
                                         I.C.J. Reports 2015, p. 659




                                            Mode officiel de citation :
                                  Délimitation maritime dans l’océan Indien
                              (Somalie c. Kenya), ordonnance du 9 octobre 2015,
                                          C.I.J. Recueil 2015, p. 659




                                                                                 1086
                                                                 Sales number
                   ISSN 0074-4441                                No de vente :
                   ISBN 978-92-1-157278-0




2 CIJ1086.indb 2                                                                        10/05/16 16:48

                                           9 OCTOBER 2015

                                               ORDER




                   MARITIME DELIMITATION
                    IN THE INDIAN OCEAN
                     (SOMALIA v. KENYA)




                   DÉLIMITATION MARITIME
                    DANS L’OCÉAN INDIEN
                     (SOMALIE c. KENYA)




                                           9 OCTOBRE 2015

                                           ORDONNANCE




2 CIJ1086.indb 3                                            10/05/16 16:48

                                                                                        659



                                COUR INTERNATIONALE DE JUSTICE

                                                ANNÉE 2015
                                                                                                   2015
                                                                                                9 octobre
                                               9 octobre 2015                                  Rôle général
                                                                                                  no 161

                                 DÉLIMITATION MARITIME
                                  DANS L’OCÉAN INDIEN
                                          (SOMALIE c. KENYA)




                                              ORDONNANCE


                 Présents : M. Abraham, président ; M. Yusuf, vice‑président ;
                             MM. Owada, Tomka, Bennouna, Cançado Trindade,
                             Greenwood, Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde,
                             MM. Bhandari, Robinson, Gevorgian, juges ; M. Couvreur,
                             greffier.


                     La Cour internationale de Justice,
                   Ainsi composée,
                   Après délibéré en chambre du conseil,
                   Vu l’article 48 du Statut de la Cour et l’article 79, paragraphes 1 et 5,
                 de son Règlement,
                   Vu l’ordonnance du 16 octobre 2014, par laquelle le président de la
                 Cour a fixé au 13 juillet 2015 et au 27 mai 2016 les dates d’expiration des
                 délais pour le dépôt, respectivement, d’un mémoire de la République
                 fédérale de Somalie et d’un contre‑mémoire de la République du Kenya,
                   Vu le mémoire de la Somalie déposé dans le délai ainsi fixé ;

                    Considérant que, le 7 octobre 2015, le Kenya a soulevé certaines excep-
                 tions préliminaires à la compétence de la Cour et à la recevabilité de la
                 requête ;
                    Considérant qu’en conséquence, en vertu des dispositions du para-
                 graphe 5 de l’article 79 du Règlement, la procédure sur le fond est suspen-

                                                                                          4




2 CIJ1086.indb 137                                                                                   10/05/16 16:48

                                délimitation maritime (ordonnance 9 X 15)                    660

                 due et qu’il échet de fixer un délai dans lequel la Partie adverse pourra
                 présenter un exposé écrit contenant ses observations et conclusions sur les
                 exceptions préliminaires ;
                   Compte tenu de l’instruction de procédure V, aux termes de laquelle le
                 délai pour la présentation d’un tel exposé écrit ne devra en général pas
                 excéder quatre mois à compter de la date de présentation d’exceptions
                 préliminaires,
                    Fixe au 5 février 2016 la date d’expiration du délai dans lequel la Répu-
                 blique fédérale de Somalie pourra présenter un exposé écrit contenant ses
                 observations et conclusions sur les exceptions préliminaires soulevées par
                 la République du Kenya ;
                     Réserve la suite de la procédure.

                    Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                 Paix, à La Haye, le neuf octobre deux mille quinze, en trois exemplaires,
                 dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                 mis respectivement au Gouvernement de la République fédérale de Soma-
                 lie et au Gouvernement de la République du Kenya.


                                                                         Le président,
                                                               (Signé) Ronny Abraham.
                               Le greffier,
                 (Signé) Philippe Couvreur.




                                                                                               5




2 CIJ1086.indb 139                                                                                  10/05/16 16:48

